Citation Nr: 0804005	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-41 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for disability 
manifested by low white blood cell count/leukopenia, to 
include as due to herbicide exposure.  

2.  Entitlement to an initial, compensable rating for fungal 
infection of the feet and nails.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision in which the RO denied 
the veteran's claims for service connection for any knee 
problems and irregular white blood cell count, but granted 
service connection and assigned an initial 0 percent 
(noncompensable) rating for fungal infection of the feet and 
nails, effective June 2, 2003.  In February 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in September 2004, and the veteran 
filed a statement accepted as a substantive appeal (in lieu 
of a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
November 2004.

In October 2005, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In an October 2005 rating decision, the RO granted service 
connection for degenerative joint disease in the right and 
left knees (a full grant of the benefit sought with respect 
to that matter), but continued the denial of service 
connection for irregular white blood cell count and the 
noncompensable rating for the fungal infection of the feet 
and nails.   

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
fungal infection of the feet and nails, the Board has 
characterized this issue on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The Board notes that AMVETS previously represented the 
veteran in this appeal.  However, in a September 2004 letter, 
AMVETS requested cancellation of its power of attorney, and 
enclosed a copy of the letter to the veteran notifying him of 
this cancellation.  As the veteran has not designated a new 
representative, he is now recognized as proceeding in this 
appeal pro se.  See 38 C.F.R. § 20.608(a) (2007).  The Board 
recognizes that the veteran was represented by a Mr. Rick 
Lingle, a Field Examiner from the Veterans Services Division, 
during the October 2005 RO hearing.  However, the veteran has 
not submitted a VA Form 22a, Appointment of Attorney or Agent 
as Claimant's Representative, or another document signed by 
both the veteran and Mr. Lingle, as required to name him as 
his representative.  See 38 C.F.R. § 20.605 (2007).    

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claims for service connection for disability 
manifested by low white blood cell count and for a higher 
initial rating for fungal infection of the feet and nails is 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2007); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2007). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met, even 
if there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  
 
The record reflects that the veteran served in the Republic 
of Vietnam from October 1969 to October 1970, during the 
Vietnam era.  Thus, the veteran is presumed to have been 
exposed to herbicides, to include Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,395-32,407 (June 12, 2007).  

The veteran has consistently argued that he has low white 
blood cell count due to exposure to Agent Orange in Vietnam.  
VA and private treatment records include findings of low 
white blood cell count and diagnoses of leukopenia.  
Leukopenia is a "condition involving abnormally fewer white 
blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 
(1993).  Despite the veteran's assertions, leukopenia is not 
among the disabilities presumed to result secondary to 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2007).  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.

As noted above, the VA and private treatment records include 
findings of low white blood cell count and leukopenia.  
During private treatment in May 2001, the veteran's private 
physician, D.F., noted that the veteran had a depressed white 
count which was chronic, and could be Agent Orange related.  
In a January 2005 letter, the veteran's private physician, 
S.S., stated that, while he had no way to prove that the 
veteran's mild leukopenia was related to military service, 
there was a possibility that a link did exist.  While the 
opinions of the veteran's private physicians suggest the 
possibility of a nexus between current leukopenia and 
service, there is no clearly stated basis for the opinions 
and there is no is indication that the physicians reviewed 
the veteran's claims file prior to rendering their 
impressions.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2007).  

Under the circumstances of this appeal, the Board finds that 
a medical opinion -based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claim for service connection for disability manifested by 
low white blood cell count/ leukopenia.  See 38 U.S.C.A. 
§ 5103A.  

Regarding the claim for an initial, compensable rating for 
fungal infection of the feet and nails, the Board notes that 
the RO issued a supplemental SOC (SSOC) which addressed this 
issue in January 2007.  The record reflects that the RO 
certified the case to the Board in December 2007.  In the 
interim, the veteran was afforded a VA examination to 
evaluate a claim for an increased rating for a service-
connected ingrown toenail of the right foot, in May 2007.  
During this examination, the examiner noted the presence of 
subungual debris, consistent with the diagnosis of 
onychomycosis (dermatophytosis of the nail) and dry and scaly 
skin on the sole of the right foot, consistent with tinea 
pedis (dermatophytosis of the skin), with no evidence of 
interdigital scaling.  The impression was chronic tinea 
unguium (distal subungual onychomycosis), with no evidence of 
ingrown toenails at the time, and tinea pedis 
(dermatophytosis) of the right foot.  He commented that the 
veteran's condition was chronic, but that he was not a 
candidate for oral antifungal therapy in view of his history 
of chronic leukopenia.  

As the examiner made findings regarding the veteran's fungal 
infections of the feet and nails, this VA examination report 
is pertinent to the claim for an increased initial rating, 
however, the RO has not considered this report in 
adjudicating the claim.  Under the circumstances, the Board 
has no alternative but to remand this matter to the RO for 
consideration of the claim in light of the additional 
evidence received since the January 2007 SSOC, and for 
issuance of an SSOC reflecting such consideration.  See 
38 C.F.R. §§ 19.31, 19.37 (2007).  

Prior to the RO's readjudication of the claim for a higher 
initial rating, the Board finds that additional development 
of this claim is warranted as well.  

In addition to the May 2007 VA examination, the veteran's 
feet were evaluated during VA examination in October 2003.  
However, neither examination report provides any findings of 
the estimated or actual percentage of the veteran's entire 
body or of his exposed areas affected by fungal infection of 
the feet and nails, consistent with the criteria for rating 
that condition.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.  
Hence, the medical evidence currently of record does not 
include sufficient medical findings to resolve the claim for 
a higher rating.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should also arrange for the veteran to undergo 
VA dermatology examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby advised that 
failure to report to any scheduled examination(s), without 
good cause, may result in denial of the claim(s) (as the 
original claim(a) will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Lebanon VA Medical Center (VAMC) dated from October 2003 to 
September 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent treatment records since 
September 2006, following the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested), and ensure that 
its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Lebanon 
VAMC all records of evaluation and/or 
treatment of low white blood cell 
count/leukopenia and/or fungal infection 
of the feet and nails, from September 
2006 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent the claims 
on appeal that is not currently of 
record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility, in 
connection with his claim for service 
connection for low white blood cell 
count/leukopenia.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current disability manifested by low 
white blood cell count, to include a 
specific finding as to whether the 
veteran suffers from leukopenia.  With 
respect to each diagnosed disability, the 
examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the disability is the 
result of disease or injury incurred or 
aggravated in service, to include 
presumed herbicide exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  In connection with the the claim for 
an initial, compensable rating for fungal 
infection of the feet and nails, the RO 
should arrange for the veteran to undergo 
VA dermatology examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should describe the 
manifestations of the veteran's fungal 
infection of the feet and nails in 
accordance with pertinent rating criteria 
for evaluation of the condition.

Regarding any active condition, the 
examiner should specifically address:

a) The percentage of the entire body and 
percentage of exposed areas affected; and

b) The type of treatment in the last 12-
month period, with specific notation of 
any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the duration 
of the therapy.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner also should indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim, on the 
merits, in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for an initial, 
compensable rating for fungal infection 
of the feet and nails should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



